I agree that this case should be reversed, but I think we should dispose of it by final decree in this court based on the issues and the evidence presented by the record.
In its inception, the arrangement between the parties contained some of the elements of a statutory resulting trust (60 O. S. 1941 § 137); where real property is granted to one, and the consideration paid by another, a trust is presumed to result in favor of the latter. Id. But here, a constructive trust is proper and consistent with the established facts. The parties stand in the same relation to each other as do parties to a transaction where one of them deeds his property to the other in consideration of an agreement to support the latter for the remainder of his life. Where the grantee in such case refuses to abide by the agreement but yet attempts to hold the land, the agreement ends, the consideration fails, and the condition upon which an absolute title is to vest never takes place, and a constructive trust in the land arises in favor of the grantor or one who furnishes the purchase money, and the court will so decree, and will restore the property to him if such can be done without manifest injury to the grantee. The general rule which seems to be recognized by the large majority is stated in Barth v. Titus, 108 Colo. 333, 117 P.2d 480, as follows:
"Ordinarily, where a person has parted with his property in consideration of an agreement for support for life and discord thereafter arises between the parties, . . . courts are disposed to give grantor benefit of all reasonable doubt and restore property if it can be done without manifest injustice to grantee."
The pleadings and evidence will support such a decree and disposition of this case. Defendants seek by cross-petition merely to quiet title as against plaintiff's claims. They neither allege nor attempt to prove any extenuating circumstances that would justify their action in ejecting plaintiff; nor do they put forth any claim to remuneration from plaintiff, or attempt to show that manifest injustice would result to them in event of restoration.